         Case 4:19-cv-05849-PJH Document 32 Filed 09/24/19 Page 1 of 9



 1   JEFFREY E. TSAI (SBN 226081)
     jeff.tsai@dlapiper.com
 2   ISABELLE L. ORD (SBN 198224)
     isabelle.ord@dlapiper.com
 3   DAVID F. GROSS (SBN 083547)
     david.gross@dlapiper.com
 4   ANTHONY L. PORTELLI (SBN 280766)
     anthony.portelli@dlapiper.com
 5   DLA PIPER LLP (US)
     555 Mission Street, Suite 2400
 6   San Francisco, CA 94105
     Tel: 415.836.2500
 7   Fax: 415.836.2501

 8   Attorneys for Plaintiffs
     STACKLA, INC., STACKLA, LTD., and
 9   STACKLA, PTY

10                              UNITED STATES DISTRICT COURT
11                           NORTHERN DISTRICT OF CALIFORNIA
12                                        OAKLAND DIVISION
13
     STACKLA, INC., a Delaware Corporation,             Case No. 4:19-CV-5849-PJH
14   STACKLA, LTD., an English Limited Company,
     and STACKLA, PTY, an Australian Proprietary         PLAINTIFFS’ EVIDENTIARY
15   Limited Company                                     OBJECTIONS TO THE
                                                         DECLARATIONS OF (1) SONAL
16                          Plaintiffs,                  MEHTA; (2) NATALIE NAUGLE; (3)
                                                         GURBINDER GHOTRA; (4) WILLIAM
17                                                       FUSZ; (5) HERSHEL EISENBERGER;
                                                         AND (6) MIKE CLARK IN RESPONSE
18   FACEBOOK, INC., a Delaware Corporation,             TO DEFENDANTS’ OPPOSITION TO
     INSTAGRAM, LLC, a Delaware Limited Liability        EX PARTE MOTION FOR
19   Company, and DOES 1-20                              TEMPORARY RESTRAINING ORDER
                                                         AND ORDER TO SHOW CAUSE RE
20                                                       PRELIMINARY INJUNCTION
                            Defendants.
21                                                      Date:       September 25, 2019
                                                        Time:       9:00 am
22                                                      Place:      Courtroom 3, 3rd Floor
23

24

25

26

27

28
     WEST\287820281.1
           OBJECTIONS TO DECLARATIONS SUBMITTED IN RESPONSE TO PLAINTIFFS' EX PARTE MOTION FOR
            TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION
         Case 4:19-cv-05849-PJH Document 32 Filed 09/24/19 Page 2 of 9



 1           Plaintiffs Stackla, Inc., Stackla, Ltd., And Stackla Pty Ltd. (collectively, “Stackla”) object

 2   to and move to strike the declarations of (1) Sonal Mehta; (2) Natalie Naugle; (3) Gurbinder

 3   Ghotra; (4) William Fusz; (5) Hershel Eisenberger; and (6) Mike Clark submitted by Defendants

 4   Facebook, Inc. and Instagram, LLC (the “Defendants”) with their Opposition to Plaintiffs’ Ex

 5   Parte Motion for Temporary Restraining Order and Order to Show Cause Regarding Preliminary

 6   Injunction. According to Northern District of California Civil Local Rule 7-5, “[a]n affidavit or

 7   declaration may contain only facts, must conform as much as possible to the requirements of Fed.

 8   R. Civ. P. (“FRCP”) 56(e), and must avoid conclusions and argument . . .. An affidavit or

 9   declaration not in compliance with this rule may be stricken in whole or in part.” (Emphasis

10   added.) FRCP 56(e) requires that affidavits shall be made on personal knowledge, set forth facts

11   that would be admissible in evidence, and show that the affiant is competent to testify to the

12   matters attested to. In that regard, Federal Rule of Evidence (“FRE”) 602 requires a witness to

13   have personal knowledge of his or her testimony, and FRE 701 requires testimony to be

14   “rationally based on the witness’s perception.” FRE 901 also disallows reference to a document

15   not properly authenticated. The declarations submitted by Defendants with the Opposition violate

16   these rules and should be stricken in their entirety. Plaintiffs respectfully move this Court for an

17   order striking the declarations and their content and exhibits as set forth herein pursuant to Local

18   Rule 7-5(b).

19           Plaintiffs offer these evidentiary objections pursuant to Local Rule 7-3 in this format as the

20   Court’s briefing order (ECF No.15) does not provide for a reply in which the objections could
21   otherwise be contained. Furthermore, Plaintiffs’ objections for the most part involve entire

22   declarations and full paragraphs of declarations, which are replete with unsubstantiated

23   information, lack personal knowledge or proper evidentiary foundations, and otherwise contain

24   inadmissible hearsay and speculation. As Plaintiffs are objecting to entire declarations and entire

25   paragraphs within declarations, they are not separately repeated in this brief. Each of the

26   declarations, some of which have been filed under seal, are identified by the docket’s “ECF”

27   number, and is incorporated by reference in this brief. To the extent Plaintiffs have objections to

28   specific language that does not include entire paragraphs or declarations, Plaintiffs separately cite
     WEST\287820281.1                                   1
           OBJECTIONS TO DECLARATIONS SUBMITTED IN RESPONSE TO PLAINTIFFS' EX PARTE MOTION FOR
            TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION
         Case 4:19-cv-05849-PJH Document 32 Filed 09/24/19 Page 3 of 9



 1   the objectionable language to which they object in connection with their objections.

 2           DECLARATION OF SONAL MEHTA (“MEHTA DECLARATION”)
 3           Plaintiffs object to the Mehta Declaration (ECF No. 26, refiled ECF No. 31), including

 4   Paragraphs 2-10, on the grounds that Ms. Mehta fails to establish personal knowledge of the

 5   information in those paragraphs or to lay any evidentiary foundation for her assertions therein. “A

 6   witness may testify to a matter only if evidence is introduced sufficient to support a finding that

 7   the witness has personal knowledge of the matter.” Fed. R. Evid. 602, 701; e.g. Bank Melli Iran v.

 8   Pahlavi, 58 F.3d 1406, 1412–13 (9th Cir.1995) (declaration made by opposing counsel found to

 9   be based on information and belief, and therefore insufficient, because there were no facts to

10   establish personal knowledge); see also Juarez v. Jani–King of Cal., Inc., No. 09–cv–3495 SC,

11   2010 WL 3766649, at *2 (N.D. Cal. Sept. 24, 2010) (striking declaration of plaintiffs’ attorney as

12   argumentative, conclusory, and not based on personal knowledge in violation of Rule 7–5(b)).

13   Accordingly, Ms. Mehta is unable to authenticate any of the documents attached to the Mehta

14   Declaration. Documentary evidence must be properly authenticated, usually by a declaration by

15   someone with personal knowledge of the document's genuineness and execution, which is entirely

16   absent here. Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1550-

17   1551(9th Cir. 1990); Fed. R. Evid. 901.

18           The settlement correspondence referenced in Paragraphs 2-8 and attached as Exhibits 1-7

19   to the Mehta Declaration is between Ariel Glickman of the Perkins Coie law firm and Plaintiffs or

20   their counsel. Not only are these communications not authored, sent, or received by Ms. Mehta or
21   her law firm, but Ms. Mehta does not state where she obtained this correspondence or that she has

22   any personal knowledge of or ability to authenticate the correspondence. Further, Exhibits 1-7 are

23   confidential settlement communications that are inadmissible under Federal Rule of Evidence 408,

24   and Stackla objected and objects to their submission to the Court for any purpose. See Declaration

25   of Isabelle Ord in support (“Ord Declaration”) filed herewith, Ex. A. Similarly, the documents

26   referenced in Paragraphs 9-10 and attached as Exhibits 8-9 to the Mehta Declaration comprise

27   business agreements between Defendants and Stackla. Again, Ms. Mehta does not state where she

28   obtained these documents or that she has any personal knowledge of the documents or any ability
     WEST\287820281.1                                  2
         OBJECTIONS TO DECLARATION OF SONAL MEHTA IN RESPONSE TO PLAINTIFFS' EX PARTE MOTION FOR
            TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION
         Case 4:19-cv-05849-PJH Document 32 Filed 09/24/19 Page 4 of 9



 1   to authenticate them. Absent personal knowledge and an appropriate foundation for the

 2   information and documents in the Mehta Declaration, the information is inadmissible. For each of

 3   these reasons, Plaintiffs respectfully request that the Court strike the Mehta Declaration and all

 4   exhibits thereto in its entirety, including Paragraphs 2-10 and Exhibits 1-9.

 5           DECLARATION OF NATALIE NAUGLE (“NAUGLE DECLARATION”)
 6           Plaintiffs object to the Naugle Declaration, (ECF No. 25-2, refiled ECF No. 30-1)

 7   including Paragraphs 2-5 on the grounds that Ms. Naugle fails to establish personal knowledge of

 8   the information in those paragraphs or to lay any evidentiary foundation for her assertions therein.

 9   “A witness may testify to a matter only if evidence is introduced sufficient to support a finding

10   that the witness has personal knowledge of the matter.” Fed. R. Evid. 602, 701; e.g. Bank Melli

11   Iran, 58 F.3d at 1412–13 (declaration made by opposing counsel found to be based on information

12   and belief, and therefore insufficient, because there were no facts to establish personal

13   knowledge); see also Juarez , No. 09–cv–3495 SC, 2010 WL 3766649, at *2 (N.D. Cal. Sept. 24,

14   2010) (striking declaration of plaintiffs’ attorney as argumentative, conclusory, and not based on

15   personal knowledge in violation of Rule 7–5(b)). Rather, Paragraphs 2-4 contain argument and

16   purport to refer to information and documents without any evidentiary foundation. See e.g. Slade

17   v. Baca, 70 F. App'x 446, 448 (9th Cir. 2003) (“Courts that find declarations insufficient because

18   they are based on information and belief, however, generally do so because such declarations bear

19   no indicia of personal knowledge.”) Paragraph 5 suffers from the same defects of lack of personal

20   knowledge and lack of foundation and Ms. Naugle also purports to offer inadmissible hearsay
21   about a voicemail message left by Shelby Martin for Plaintiffs’ counsel and the contents thereof

22   without any showing of personal knowledge whatsoever. Fed. R. Ev. 802. Further, as set forth in

23   the Ord Declaration, the statement that Defendants received no response to that voice mail

24   message before filing the Naugle Declaration is false. See Ord Decl., ¶ 2. For each of these

25   reasons, Plaintiffs respectfully request that the Court strike the Naugle Declaration in its entirety,

26   including Paragraphs 2-5.

27           DECLARATION OF GURBINDER GHOTRA (“GHOTRA DECLARATION”)
28           Plaintiffs object to the Ghotra Declaration (ECF No. 22), including Paragraphs 2-13 on the
     WEST\287820281.1                                   3
         OBJECTIONS TO DECLARATION OF SONAL MEHTA IN RESPONSE TO PLAINTIFFS' EX PARTE MOTION FOR
            TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION
         Case 4:19-cv-05849-PJH Document 32 Filed 09/24/19 Page 5 of 9



 1   grounds that Mr. Ghotra fails to establish personal knowledge of the information in those

 2   paragraphs or to lay any evidentiary foundation for his assertions therein. Mr. Ghotra offers no

 3   information about his job responsibilities, areas of personal knowledge or experience, role in the

 4   Facebook Marketing Partner program, or other information that indicates he has any personal

 5   knowledge of the information asserted in Paragraphs 2-12. He also fails to give any foundation

 6   for his assertion that he has conducted a reasonable investigation or to show that this investigation

 7   is sufficient to establish personal knowledge or a foundation for the information in the Ghotra

 8   Declaration. “A witness may testify to a matter only if evidence is introduced sufficient to support

 9   a finding that the witness has personal knowledge of the matter.” Fed. R. Evid. 602, 701; Slade,

10   70 F. App'x at 448. These defects also permeate Paragraph 13 of the Ghotra Declaration, although

11   there Mr. Ghotra establishes that he at least knows of Stackla, although Mr. Ghotra fails to give

12   any foundation for his other assertions in Paragraph 13 regarding his own role or that of

13   Defendants more generally. Mr. Ghotra also fails to authenticate the link to information on

14   Facebook’s website at Paragraph 12 and his recitation of such information is inadmissible hearsay

15   and not the best evidence. Documentary evidence must be properly authenticated, usually by a

16   declaration by someone with personal knowledge of the document's genuineness and execution,

17   which is entirely absent here. Hal Roach Studios, 896 F.2d at 1550-1551. For each of these

18   reasons, Plaintiffs respectfully request that the Court strike the Ghotra Declaration in its entirety,

19   including Paragraphs 2-13.

20           DECLARATION OF WILLIAM FUSZ (“FUSZ DECLARATION”)
21           Plaintiffs object to the Fusz Declaration (ECF No. 21), including Paragraphs 2-7, on the

22   grounds that Mr. Fusz fails to establish personal knowledge of the information in those paragraphs

23   or to lay any evidentiary foundation for his assertions therein. Like Mr. Ghotra, Mr. Fusz offers

24   no information about his job responsibilities, areas of personal knowledge or experience, role in

25   Facebook’s operations, or other information that indicates he has any personal knowledge of the

26   information asserted in Paragraphs 2-7. In Paragraph 6, in particular, Mr. Fusz fails to give any

27   foundation for his purported experience or knowledge. He also fails to give any foundation for his

28   assertion that he has conducted a reasonable investigation or to show that this investigation is
     WEST\287820281.1                                   4
         OBJECTIONS TO DECLARATION OF SONAL MEHTA IN RESPONSE TO PLAINTIFFS' EX PARTE MOTION FOR
            TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION
         Case 4:19-cv-05849-PJH Document 32 Filed 09/24/19 Page 6 of 9



 1   sufficient to establish personal knowledge or a foundation for the information in the Fusz

 2   Declaration. “A witness may testify to a matter only if evidence is introduced sufficient to support

 3   a finding that the witness has personal knowledge of the matter.” Fed. R. Evid. 602, 701; Slade,

 4   70 F. App'x at 448. Paragraphs 6 and 7 are also inadmissible hearsay and improper speculation for

 5   which Mr. Fusz again fails to establish any personal knowledge or foundation. Fed. R. Evid. 802.

 6   Mr. Fusz concedes these evidentiary defects, by relying on a vague understanding or belief.

 7   Columbia Pictures Indus., Inc. v. Prof'l Real Estate Investors, Inc., 944 F.2d 1525, 1529 (9th

 8   Cir.1991) (declarant stating “I believe” insufficient when speculating as to motivations behind

 9   industry decisions insufficient to show antitrust injury); Cermetek, Inc. v. Butler Avpak, Inc., 573

10   F.2d 1370, 1377 (9th Cir.1978) (using prefaces such as “I understand” and “I believe”

11   insufficient). For each of these reasons, Plaintiffs respectfully request that the Court strike the

12   Fusz Declaration in its entirety, including Paragraphs 2-7.

13           DECLARATION OF HERSHEL EISENBERGER (“EISENBERGER
             DECLARATION”)
14

15           Plaintiffs object to the Eisenberger Declaration (ECF No. 20), including Paragraphs 2-14,

16   on the grounds that Mr. Eisenberger fails to establish personal knowledge of the information in

17   those paragraphs or to lay any evidentiary foundation for his assertions therein. Like Mr. Ghotra

18   and Mr. Fusz, Mr. Eisenberg offers no information about his job responsibilities, areas of personal

19   knowledge or experience, role in privacy, or other information that indicates he has any personal

20   knowledge of the information asserted in Paragraphs 2-14. He also fails to give any foundation
21   for his assertion that he has conducted a reasonable investigation or to show that this investigation

22   is sufficient to establish personal knowledge or a foundation for the information in the Eisenberg

23   Declaration. “A witness may testify to a matter only if evidence is introduced sufficient to support

24   a finding that the witness has personal knowledge of the matter.” Fed. R. Evid. 602, 701; Slade,

25   70 F. App'x at 448. Paragraphs 14 is also inadmissible hearsay and improper speculation for

26   which Mr. Eisenberg again fails to establish any personal knowledge or foundation. Fed. R. Evid.

27   802. Mr. Eisenberg concedes these evidentiary defects, by relying on a vague understanding or

28   belief. Columbia Pictures Indus., 944 F.2d at 1529 (declarant stating “I believe” insufficient when
     WEST\287820281.1                                   5
         OBJECTIONS TO DECLARATION OF SONAL MEHTA IN RESPONSE TO PLAINTIFFS' EX PARTE MOTION FOR
            TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION
         Case 4:19-cv-05849-PJH Document 32 Filed 09/24/19 Page 7 of 9



 1   speculating as to motivations behind industry decisions insufficient to show antitrust injury);

 2   Cermetek, 573 F.2d at 1377 (using prefaces such as “I understand” and “I believe” insufficient).

 3           The Eisenberg Declaration states that Mr. Eisenberg is a manager at Facebook and

 4   provides absolutely no evidence whatsoever regarding his connections to or knowledge about

 5   Instagram, if any. As a result, all of Mr. Eisenberg’s statements about Instagram are without

 6   personal knowledge or any evidentiary foundation. Plaintiffs move to strike the following

 7   information from the Eisenberg Declaration on this ground:

 8           Paragraph 2, line 5: “or Instagram Platform”

 9           Paragraph 2, line 8: “and Instagram”

10           Paragraph 2, lines 10-11 “The current Terms of Use for Instagram are available at

11   https://help.instagram.com/581066165581870 and are attached hereto as Exhibit B.” Plaintiffs

12   also move to strike Exhibit B.

13           Paragraph 3, lines 14-15: “Instagram’s Terms of Use explicitly prohibit all users of

14   Instagram, including third-party app developers . . . .”

15           Paragraph 4, line 17: “or Instagram”

16           Paragraph 4, lines 19-20: “Instagram’s Platform Policy is available at

17   https://www.instagram.com/about/legal/terms/api and attached as Exhibit D. Plaintiffs also move

18   to strike Exhibit D.

19           Paragraph 5

20           Paragraph 7, line 12: “or Instagram”
21           Paragraph 14, line 22: “and Instagram”

22   Further, Mr. Eisenberg’s reliance on such information is inadmissible hearsay and not the best

23   evidence. Fed. R. Evid. 802. Documentary evidence must be properly authenticated, usually by a

24   declaration by someone with personal knowledge of the document's genuineness and execution,

25   which is entirely absent here. Hal Roach Studios, 896 F2d at 1550-1551; Fed. R. Evid. 901. For

26   each of these reasons, Plaintiffs respectfully request that the Court strike the Eisenberg Declaration

27   in its entirety, including Paragraphs 2-14 and all references to Instagram therein.

28
     WEST\287820281.1                                   6
         OBJECTIONS TO DECLARATION OF SONAL MEHTA IN RESPONSE TO PLAINTIFFS' EX PARTE MOTION FOR
            TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION
         Case 4:19-cv-05849-PJH Document 32 Filed 09/24/19 Page 8 of 9



 1           DECLARATION OF MIKE CLARK (“CLARK DECLARATION”)
 2           Plaintiffs object to the Clark Declaration (ECF Nos. 25-7, 25-8 (under seal), refiled as ECF

 3   Nos. 30-3, 30-4), including Paragraphs 2-12, on the grounds that Mr. Clark fails to establish

 4   personal knowledge of the information in those paragraphs or to lay any evidentiary foundation for

 5   his assertions therein. Like Mr. Ghotra, Mr. Fusz, and Mr. Eisenberg, Mr. Clark offers no

 6   information about his job responsibilities, areas of personal knowledge or experience, role in as a

 7   manager, or other information that indicates he has any personal knowledge of the information

 8   asserted in Paragraphs 2-12. He also fails to give any foundation for his assertion that he has

 9   conducted a reasonable investigation or to show that this investigation is sufficient to establish

10   personal knowledge or a foundation for the information in the Clark Declaration. “A witness may

11   testify to a matter only if evidence is introduced sufficient to support a finding that the witness has

12   personal knowledge of the matter.” Fed. R. Evid. 602, 701; Slade, 70 F. App'x at 448.

13           Paragraph 3 is inadmissible hearsay and improper speculation for which Mr. Clark again

14   fails to establish any personal knowledge or foundation. Fed. R. Evid. 802. Mr. Clark concedes

15   these evidentiary defects, by relying on a vague understanding or belief. Columbia Pictures

16   Indus., 944 F.2d 1525 at (declarant stating “I believe” insufficient when speculating as to

17   motivations behind industry decisions insufficient to show antitrust injury); Cermetek, 573 F.2d at

18   1377 (using prefaces such as “I understand” and “I believe” insufficient).

19           The Clark Declaration states that Mr. Clark is a manager at Facebook and provides

20   absolutely no evidence whatsoever regarding his connections to or knowledge about Instagram, if
21   any. As a result, all of Mr. Clark’s statements about Instagram are without personal knowledge or

22   any evidentiary foundation. Plaintiffs move to strike the following information from the Clark

23   Declaration on this ground:

24           Paragraph 2, line 7: “and/or Instagram”

25           Paragraph 2, line 8: “and Instagram”

26           Paragraph 5, line 8: “and Instagram’s”

27           Paragraph 6, line 11: “and Instagram”

28           Paragraph 6, line 13: “from user Instagram posts”
     WEST\287820281.1                                   7
         OBJECTIONS TO DECLARATION OF SONAL MEHTA IN RESPONSE TO PLAINTIFFS' EX PARTE MOTION FOR
            TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION
         Case 4:19-cv-05849-PJH Document 32 Filed 09/24/19 Page 9 of 9



 1           Paragraph 7, lines 23-24: “to access the Instagram terms of service.”

 2           Paragraph 8, lines 25-26: “from the Instagram posts”

 3           Paragraph 9, line 5: “As a result of Stackla’ s scraping of Instagram posts,”

 4           Paragraph 9, line 8: “and Instagram accounts”

 5           Portions of the Clark Declaration Redacted:

 6           Paragraph 6: All references to Instagram (lines 14-16, 18)

 7           Paragraph 7: All references to Instagram (lines 20, 21, 23)

 8           Paragraph 8:   All references to Instagram (line 1)

 9           Paragraph 12: All references to Instagram (line 21).

10           Further, Mr. Clark’s reliance on such information is inadmissible hearsay and not the best

11   evidence. Fed. R. Evid. 802. Documentary evidence must be properly authenticated, usually by a

12   declaration by someone with personal knowledge of the document's genuineness and execution,

13   which is entirely absent here. Hal Roach Studios, 896 F.2d at 1550-1551; Fed. R. Evid. 901. For

14   each of these reasons, Plaintiffs respectfully request that the Court strike the Clark Declaration in

15   its entirety, including Paragraphs 2-12 and all references to Instagram therein.

16
      Dated: September 24, 2019                  DLA PIPER LLP (US)
17

18                                               By: /s/ Isabelle Ord
19                                                   Isabelle L. Ord
                                                     Attorneys for Plaintiffs
20                                                   STACKLA, INC., STACKLA, LTD., and
                                                     STACKLA, PTY
21

22

23

24

25

26

27

28
     WEST\287820281.1                                   8
         OBJECTIONS TO DECLARATION OF SONAL MEHTA IN RESPONSE TO PLAINTIFFS' EX PARTE MOTION FOR
            TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION
